DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim 13 [and its dependents] recites the limitation "the direction of an opening" on Line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the other end" on Lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 [and its dependents] recites the limitation "the opening angle" on Line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 [and its dependents] recites the limitation "the maximum" on Line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the surface" on Line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent # 9,447,590 to Sighinolfi.
Regarding claim 1, Sighinolfi teaches in Figure 19, a tile leveling and laying system  [leveling spacer device (Column 5, Lines 63-65)] comprising: a tile leveling bracket (10) [device (Column 6, Line 1)], which is provided at a junction between two adjacent tiles (P) (Column 6, Line 10); an insertion block (40) [wedge element (Column 9, Line 34)] having one end inserted into the tile leveling bracket (10); and pushing and clamping pliers (Column 3, Lines 25-28), being configured to push the insertion block (40) into the tile leveling bracket (10) so that the insertion block (40) is clamped to the tile leveling bracket (10). Sighinolfi does not teach the tiles are ceramic tile. However, ceramic tiles are old and well known and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try the tile leveling and laying system of Sighinolfi with ceramic tiles and obtain predictable results.
Regarding claim 2, Sighinolfi teaches in Figure 35, the ceramic tile leveling bracket (10) comprises: a pad (20) [base (Column 14, Line 66)] for supporting bottom surfaces of the two adjacent tiles; an insert (30) [separator element (Column 15, Lines 4-5)] protruding from an upper surface of the pad (20), for being inserted into a gap between the two adjacent tiles; and a breakable sheet (34) [fold line (Column 7, Lines 45-46 and Column 3, Lines 3-5)] located at a lower portion of the insert (30) and adjacent to the pad (20); wherein the insert (30) comprises: a hole (32) [through-window (Column 7, Lines 21-24)] which penetrates the insert (30) and into which the insertion block (40, Fig 19) is inserted; and a bayonet (33) [upper edge of through-window (Column 7, Lines 25-28)] disposed on a side edge of the insert (30) on one or either side, and the bayonet (33) having a height from the pad (20) which is greater than a height of the sheet (34) from the pad (20) (Column 3, Lines 3-9).
Regarding claim 4, Sighinolfi teaches in Figure 35, the insert (30) further comprises: a linear groove [bottom of sheet 34] recessed from a surface of the insert (30) on one or either side, a bottom of the linear groove being the sheet (34).
Regarding claim 7, Sighinolfi teaches in Figure 30, the pad (20) comprises at least one pad through hole (26) (Column 11, Lines 19-22) which penetrates the pad (20) along a thickness direction of the pad (20).
Regarding claims 8-12, Sighinolfi teaches in Figure 19, a longitudinal section of the insertion block (40) is wedge-shaped, wherein a lower end of the insertion block (40) is configured to insert into the tile leveling bracket (10), and a higher end of the insertion block (40) is configured to match with the pliers (Column 3, Lines 25-28), so that the pliers can push and clamp the insertion block (40) to the tile leveling bracket (10); wherein the insertion block (40) comprises: an insertion block bottom surface, which is a plane; and insertion block top surface, which is an inclined plane and forms an acute angle with the insertion block bottom surface; wherein the insertion block further comprises two or more serrations [teeth (Column 9, Lines 32-33)] protruding from the insertion block top surface; wherein the two or more serrations [teeth] are arranged in the same straight line. Sighinolfi does not teach the teeth comprise a vertical serration surface and an inclined serration surface, and the vertical serration surface if perpendicular to the insertion block bottom surface. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the serrations comprise a vertical serration surface and an inclined serration surface, and the vertical serration surface if perpendicular to the insertion block bottom surface since a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In the instant case, the shape of the serrations would aide in locking the insertion block in place to the tile leveling bracket.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent # 9,447,590 to Sighinolfi in view of US Patent # 7,992,354 to Doda.
Regarding claims 5 and 6, Sighinolfi teaches a tile leveling and laying system but does not teach a bottom surface of the pad is arc-shaped. However, Doda teaches in Figure 1, a leveling and aligning device (Column 1, Lines 15-16) with a tile leveling bracket (10) with a pad (16) that has a bottom surface that is arc-shaped (Column 1, Lines 33-34), which is part of a cylindrical side surface; and two ends of the pad (16) extend upward from a middle of the bottom surface to make contact with bottom surfaces of the tiles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an arc-shaped bottom surface on the pad in order to sandwich the tile between the pad and the insertion block.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent # 9,447,590 to Sighinolfi in view of US Patent # 4,149,435 to Smith.
Regarding claims 13 and 14, Sighinolfi teaches the use of pliers but is silent about any of the details of the pliers. However, Smith teaches in Figure 1, pliers (22) that comprise: a first component (26 and 28), comprising a first clamping portion (26) and a first handheld portion (28); a second component (24 and 28), comprising a second clamping portion (24) and a second handheld portion (28); and a pivot (30) which the second clamping portion (24) is rotatably connected to the first clamping portion (26); characterized by further comprising: a first clamping block (34) disposed at a top end of the first clamping portion (26), a second clamping block (38) disposed at a top end of the second clamping portion (24) and arranged opposite the first clamping block (34); a clamping groove (32) recessed from an inner side wall of the first clamping block (26), with the direction of an opening of the groove facing the second clamping block (38); and a clamping through groove (40) penetrating through the second clamping block (38) and disposed opposite the clamping groove (32); and a withdraw device [the pliers of Smith are for punching or knocking out slugs, thus capable of damaging (Column 1, Lines 5-6)] capable of damaging the sheet of the tile leveling bracket to remove the portion of the insert above the sheet. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the pliers like Smith with the tile leveling and laying system of Sighinolfi in order to be able to grip the insertion block in the first and second clamping portions.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent # 9,447,590 to Sighinolfi in view of US Patent # 4,149,435 to Smith in further view of US Patent Application Publication # 2008/0236344 to Chiang.
Regarding claims 15 and 16, Sighinolifi in view of Smith teach pushing and clamping pliers but do not teach a hook angled portion and a rounded portion. However, Chiang teaches in Figure 1, pliers that comprise: a hook angled portion (22) protruding in a barb shape from an outer side wall of a first clamping block (20); and a rounded portion (31) disposed at a joint between a side wall and a top of a second clamping block (30); and an elastic member [spring as shown] having one end connected to a first clamping portion (10) and the other end connected to a second clamping portion (40). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a hook angled portion and a rounded portion on the pliers to give the pliers more purpose (Paragraph 0004).
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent # 9,447,590 to Sighinolfi in view of US Patent # 4,149,435 to Smith in further view of US Patent # 11,027,399 to Hoppe.
Regarding claims 17-20, Sighinolifi in view of Smith teach pushing and clamping pliers but do not teach a locking device. However, Hoppe teaches in Figure 6, pliers that comprise: a locking device (92) for switching the pliers between opened and closed states (Column 7, Lines 18-19), wherein: when the locking device (92) is locked, the pliers are in the closed state (Column 7, Lines 18-19; and when the locking device is unlocked, the pliers are in the opened state (Column 2, Lines 23-24); a first bent portion (28), which is part of a first clamping portion (14) and is sheathed [over-mold (Column 8, Lines 8-9)] outside a pivot (34); and a second bent portion (22), which is part of a second clamping portion (12) and is sheathed [over-mold (Column 8, Lines 8-9)] outside the pivot (34); a locking groove (96) disposed on an outer side wall of the first bent portion (28); a locking member (104) rotatably fitted to a surface of an end of the second clamping portion (12) and disposed opposite the locking groove (96); and a blocking block [cam (Columns 10-11, Lines 65-10)] disposed on a surface of the end of the first clamping portion (14) and disposed opposite the second bent portion (22), wherein the blocking block comes into contact with an outer side wall of the second bent portion (22) when the opening angle of the pliers is at the maximum; a locking member body [body of the locking member 104] rotatably connected to the end of the second clamping portion (12) via a second pivot (108); a locking engagement block [saddle (Column 7, Lines 23-25)] protruding from a surface of the locking member body; and a tab (112) protruding from the surface of the locking member body to drive the locking member body to rotate. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a locking device on the pliers to lock the pliers in a closed position such that they do not open when unintended.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The Prior Art does not anticipate or make obvious the claimed hook-shaped engagement block and bayonet.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657. The examiner can normally be reached Mon-Thurs 6am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J TRIGGS/Primary Examiner, Art Unit 3635